—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered August 28, 1996, convicting him of robbery in the first degree, robbery in the second degree, reckless endangerment in the first degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*482Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the showup identification of him by an eyewitness shortly after the crime was committed was not unduly suggestive (see, People v Ortiz, 90 NY2d 533). Therefore, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the identification testimony.
The court did not improvidently exercise its discretion in denying the defendant’s motion for a mistrial based upon delays during jury selection (see, CPL 280.10 [1]). The court properly questioned the sworn jurors individually in chambers to ensure that they would not hold the delays against the People or the defendant (see, People v Edwards, 64 AD2d 201). The one juror who indicated that he would have a problem being fair and impartial was excused on consent and each side was granted an additional peremptory challenge. Accordingly, the defendant was not prejudiced.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.